Citation Nr: 0920477	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-37 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder. 

2.  Entitlement to service connection for a lumbar spine 
disorder. 

3.  Entitlement to service connection for leg pain. 

4.  Entitlement to service connection for a bilateral hip 
disorder. 

5.  Entitlement to service connection for a bilateral 
shoulder disorder. 

6.  Entitlement to service connection for depression, to 
include as secondary to the Veteran's physical disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to 
October 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in February 
and March 2006 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa, which denied the 
benefits sought on appeal.  The Veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review. 

A video conference hearing was held in February 2009, with 
the Veteran sitting at the Des Moines RO, and Kathleen K. 
Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, 
DC.  The VLJ was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 
2008) and is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Reason for Remand: To afford the Veteran a VA examination. 

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran is claiming entitlement to service 
connection for a cervical spine disorder, a lumbar spine 
disorder, leg pain, a bilateral hip disorder, a bilateral 
shoulder disorder and depression, to include as secondary to 
his physical disabilities.  With regard to the Veteran's 
service connection claim for depression, the Veteran 
testified at his February 2009 personal hearing that his 
depression manifested during service due to his fear of being 
blown off the ship he was serving on.  His sister also 
testified that the Veteran began to act differently during 
his time in service.  In addition, the Veteran submitted an 
opinion from his VAMC psychiatrist, dated in October 2008, 
which stated that the Veteran suffered from anxiety and 
depressive disorders, and that it was at least as likely as 
not that these symptoms started while he was serving in the 
military.  

However, the VAMC psychiatrist did not provide any rationale 
for his conclusion.  In this regard, the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  See also Knightly v. Brown, 6 Vet. 
App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record and conclusions of medical professionals which are 
not accompanied by a factual predicate in the record are not 
probative medical opinions).  Therefore, the Board finds that 
the VAMC psychiatrist's opinion is inadequate for determining 
the Veteran's entitlement to service-connection for 
depression. 

In light of the above, the Board concludes that further 
development is required because the medical evidence of 
record does not contain sufficient information to address 
whether the Veteran's depression is causally or etiologically 
related to his active service.  Although VA may not order 
additional development for the sole purpose of obtaining 
evidence unfavorable to a claimant, see Mariano v. Principi, 
17 Vet. App. 305, 312 (2003), VA has discretion to determine 
when additional information is needed to adjudicate a claim.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating 
that VA has discretion to schedule a Veteran for a medical 
examination where it deems an examination necessary to make a 
determination on the Veteran's claim); Shoffner v. Principi, 
16 Vet. App. 208, 213 (2002) (holding that VA has discretion 
to decide when additional development is necessary).  Thus, 
the Board must remand this matter to obtain a clarifying VA 
opinion, accompanied by a rationale in support of that 
opinion, prior to adjudicating this claim.  See Wallin v. 
West, 11 Vet. App. 509, 513 (1998); Colvin v. Derwinski, 1 
Vet. App. at 175.

With regard to the Veteran's claims for entitlement to 
service connection for a cervical spine disability, a lumbar 
spine disability, leg pain, a bilateral hip disorder and a 
bilateral shoulder disorder, the Board observes that the 
Veteran was afforded a VA examination in July 2006.  The VA 
examiner stated that it was less likely than not that all of 
the Veteran's claimed disorders were caused by his active 
service.  The examiner's rational for this conclusion was 
that there were no documented injuries during military 
service, and that it was at least as likely as not that his 
claimed disorders were the result of his occupation as a 
painter.  However, the Board finds that this opinion is 
conclusory in nature.  Although VA examiner indicated that he 
formed his opinion based on the evidence of record, he did 
not provide any supporting explanation or rationale as to how 
the evidence of record supported his conclusion.  See 
generally Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(observing that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support [the] 
opinion"); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (noting that the failure of the physician to provide a 
basis for his/her opinion goes to the weight or credibility 
of the evidence).  Therefore, the Board also finds the July 
2006 VA examination to be inadequate.

In addition, the Veteran submitted several private opinions 
from Dr. J.V.  In January 2008, Dr. J.V. stated that the 
Veteran had been a patient of his since September 2003.  Dr. 
J.V. continued that the Veteran served in the U.S. Navy in 
Vietnam from 1971 to 1972 as a plane captain aboard an 
aircraft carrier, and that he was responsible for maintenance 
and pre-flight inspection which required lifting 50 to 70 
pound "tie down chains" two to three times on a daily 
basis.  Therefore, Dr. J.V. opined that the Veteran's chronic 
condition was more likely than not the result of his active 
military service.  Similarly, in December 2008, Dr. J.V. 
stated that the Veteran provided him with a complete copy of 
his service treatment records, and that after reviewing the 
records that dated back to 1974, he was convinced that the 
Veteran's back problems were more likely than not a result of 
work done in the service.  He continued that he had been 
treating the Veteran for five years and there was no reason 
to believe that the cause of his chronic condition stemmed 
from anything else.  

The Board also finds the January 2008 and December 2008 
private opinions to be inadequate.  Although Dr. J.V. stated 
that he reviewed the Veteran's service treatment records, his 
opinion is also conclusory in nature.  In this regard, the 
private physician also did not provide any supporting 
explanation or rationale as to how the evidence of record 
supported his conclusion.  See generally Bloom, supra; 
Hernandez-Toyens v. West, supra.  Rather, Dr. J.V. merely 
summarized what the Veteran had told him.  Therefore, the 
Board also finds the private opinions to be inadequate.

In light of the above, the Board concludes that further 
development is required because the medical evidence of 
record does not contain sufficient information to address 
whether the Veteran has a cervical spine disorder, a lumbar 
spine disorder, leg pain, a bilateral hip disorder or a 
bilateral shoulder disorder that is the result of his active 
service.  As was noted above, although VA may not order 
additional development for the sole purpose of obtaining 
evidence unfavorable to a claimant, see Mariano v. Principi, 
17 Vet. App. 305, 312 (2003), VA has discretion to determine 
when additional information is needed to adjudicate a claim.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating 
that VA has discretion to schedule a Veteran for a medical 
examination where it deems an examination necessary to make a 
determination on the Veteran's claim); Shoffner v. Principi, 
16 Vet. App. 208, 213 (2002) (holding that VA has discretion 
to decide when additional development is necessary).  Thus, 
the Board must remand this matter to obtain a clarifying VA 
opinion, accompanied by a rationale in support of that 
opinion, prior to adjudicating this claim.  See Wallin v. 
West, 11 Vet. App. 509, 513 (1998); Colvin v. Derwinski, 1 
Vet. App. at 175.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded 
appropriate VA examinations to determine 
the nature and etiology of his cervical 
spine disorder, lumbar spine disorder, leg 
pain, bilateral hip disorder, shoulder 
disorder and depression, to include as 
secondary to the above-named physical 
disabilities.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner(s) should be performed.  The 
examiner(s) is requested to review all 
pertinent records associated with the 
claims file.  The VA examiner(s) should 
indicate whether it is at least as likely 
as not that the Veteran has a current 
diagnosis of any of the above disorders, 
and if so, whether each diagnosis is 
causally or etiologically related to the 
Veteran's active service.

In addition, if it is found that the 
Veteran has a cervical spine disorder, 
lumbar spine disorder, leg pain, bilateral 
hip disorder or shoulder disorder that is 
etiologically related to his active 
service, the examiner(s) should also 
indicate whether his depression was caused 
or aggravated by such disorders.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




